Citation Nr: 0022183	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952 and from January 1956 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Reno, 
Nevada Regional Office (RO).  In July 1998, the RO was 
notified that the veteran had relocated to Indiana and his 
claim is now being handled by the Indianapolis, Indiana RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  On VA audiometric examination in March 1998, the 
veteran's service connected left ear hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1,000, 2,000, 3,000 and 4,000 Hertz of 63, with 
speech recognition ability of 88 percent.

3.  The veteran has Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.383(a), 
4.85, Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion that a service connected disability has 
increased in severity (as is the situation here) constitutes 
a well-grounded claim requiring the VA to fulfill the 
statutorily required duty to assist under 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

VA treatment records, dated in April and May 1997, show that 
the veteran was fitted and provided with hearing aids in both 
ears.

In an October 1997 evaluation, conducted by Joel Lubitz, 
M.D., the veteran was found to have moderately severe to 
severe neurosensory hearing loss in his left ear.

The veteran's March 1998 VA audiological examination report 
shows pure tone thresholds of:




HERTZ



1000
2000
3000
4000
AVE.
LEFT
45
55
70
85
63

He had left ear speech recognition of 88 percent.  The 
veteran had no right ear response to pure tones at the limits 
of the audiometer and right ear speech recognition of 0 
percent.

Analysis

Service connection is in effect for left ear hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  This 
evaluation has been in effect since September 1965.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  In situations where service connection has been 
granted for hearing loss in only one ear, compensation is 
payable for the combination of the service-connected and the 
nonservice-connected disabilities as if both disabilities 
were service-connected only if there is total deafness in 
both ears.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  
Otherwise, the nonservice-connected ear is deemed normal for 
rating purposes.  In this case, service connection is in 
effect for hearing loss of the left ear only and the veteran 
does not have total deafness in both ears.  Accordingly, for 
rating purposes, the right ear will be considered Level I.  

It is further observed that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions.  

The criteria for evaluating hearing impairment in effect 
prior to and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests. 38 C.F.R. § 4.85.  These 
results are then charted on Table VI and Table VII, as set 
out in the Rating Schedule.  The assignment of a disability 
evaluation for hearing loss is thereby achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail, how 
they are applied.

The summary information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  Id. At 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1,000 Hz and 70 decibels or more at 2,000 
Hz.  Neither hearing loss pattern is evident in the current 
case; as such, action by the Board on the veteran's claim at 
this time will not result in any prejudice to him even though 
the agency of original jurisdiction has not yet had an 
opportunity to apply these regulatory changes to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Based on the March 1998 VA audiometric examination findings, 
the scores compute to a Level I hearing loss in the right ear 
and a Level III hearing loss in the left ear which, in 
combination, warrants a noncompensable schedular evaluation 
for the degree of hearing impairment demonstrated.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for left ear hearing loss.

The Board also finds that the veteran's left ear disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left ear hearing loss has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked 

interference with his employment.  


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

